


Exhibit 10.1(a)


 
SECOND AMENDMENT TO THE
CENTURYTEL DOLLARS & SENSE 401(K) PLAN
AS AMENDED AND RESTATED
EFFECTIVE DECEMBER 31, 2006




CENTURYTEL, INC., represented herein by its Senior Vice-President, General
Counsel and Secretary, Stacey W. Goff, as Plan Sponsor and Employer, does hereby
execute the following amendments to the CenturyTel Dollars & Sense 401(k) Plan
and Trust, effective for the 2007 Plan Year:


1.  
Appendix C for the 2007 Plan Year is inserted, as follows:



APPENDIX C
 
The Account Balance of each Participant listed below shall be increased by a
Profit Sharing Contribution to the Participant’s Profit Sharing Account for Plan
Year 2007.  The Profit Sharing Contribution for each Participant for Plan Year
2007 is specified below.
 
Personnel
Number
 
Name
Profit Sharing
Contribution
58704
P. Adams
 17,500
3359
A. Alford
   8,500
3302
J. Allen
   1,103
57996
V. Callen
 13,980
4494
C. Davis
 13,651
58716
D. Davis
   8,000
3122
P. Eason
 17,500
3082
J. Glover
   8,500
6289
T. Grigar
 10,000
54435
A. Higginbotham
   3,000
5577
C. Inabnett
   3,118
1400
T. Kissane
 17,500
7373
J. Osa
   3,035
2732
O. Riley
   9,963
2067
D. Ring
 10,000
54119
T. Schafer
   8,000
54861
K. Victory
   8,000
2710
T. Walden
 12,500
7491
C. Watkins
 18,000
58715
A. Whipple
   4,811
TOTAL
 
196,661



 
THUS DONE AND SIGNED this 31st day of December, 2007.



 
CENTURYTEL, INC.
     
BY:  /s/  Stacey W. Goff
 
Stacey W. Goff
 
Senior Vice-President, General
 
Counsel and Secretary




 

